[DO NOT PUBLISH]




               IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                        MAY 30, 2008
                                                     THOMAS K. KAHN
                               No. 07-15445
                                                          CLERK
                            Non-Argument Calendar
                          ________________________

                    D. C. Docket No. 04-00914-CV-J-20TEM

GENE A. GRIER,
d.b.a. El-Amin Shelter & Care,
                                                     Plaintiff-Appellant,

                                   versus

STATE OF FLORIDA, AGENCY FOR HEALTH
CARE ADMINISTRATION, et al.,

                                                     Defendants,

CITY OF JACKSONVILLE, FLORIDA,
a political subdivision,
ROBERT DICKSON,
individually,
STEPHANIE FOX,
individually,
ANDREW KANTOR,
individually,
ESQ. MICHAEL O. MATHIS,
individually, et al.,

                                                     Defendants-Appellees.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                     (May 30, 2008)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

      Appellant Gene Grier appeals pro se from the district court’s order denying

his motion for relief from a void judgment, filed pursuant to Fed.R.Civ.P. 60(b)(4).

Grier argues that because the district court had not adjudicated all of the claims in

his 42 U.S.C. § 1983 complaint, the district court’s judgment was not a final

appealable order, and, thus, the judgment was void.

      Normally, we review a district court’s ruling upon a motion filed pursuant to

Rule 60(b) for an abuse of discretion. Burke v. Smith, 252 F.3d 1260, 1263 (11th

Cir. 2001). However, we review a motion filed pursuant to Rule 60(b)(4) de novo.

Id.

      Under Rule 60(b)(4), a court may relieve a party from a final judgment if the

judgment is void. Fed.R.Civ.P. 60(b)(4). “Generally, a judgment is void under

Rule 60(b)(4) if the court that rendered it lacked jurisdiction of the subject matter,

or of the parties, or if it acted in a manner inconsistent with due process of law.”



                                           2
Burke, 252 F.3d at 1263 (quotation omitted). A judgment is void when the court

has no power to render judgment. See In re Worldwide Web Sys., Inc., 328 F.3d

1291, 1299 (11th Cir. 2003). Furthermore, this court’s predecessor stated that “[a]

judgment is not void because it is erroneous.” William Skillings & Assocs. v.

Cunard Transp., Ltd., 594 F.2d 1078, 1081 (5th Cir. 1979). “A final decision is

one which ends the litigation on the merits and leaves nothing for the court to do

but execute the judgment.” Pitney Bowes, Inc. v. Mestre, 701 F.2d 1365, 1368

(11th Cir. 1983) (quotation omitted).

      We conclude from the record that the district court’s judgment was not void

because it had the power to enter a judgment in the case. Furthermore, the district

court order dismissing Grier’s § 1983 action was a final appealable order.

Accordingly, we affirm the district court’s denial of Grier’s Rule 60(b)(4) motion.

      AFFIRMED.




                                          3